BRIDGE LOAN AGREEMENT THIS BRIDGE LOAN AGREEMENT (this “Agreement”) is made by and between AMDL, Inc. (the “Company”) and Cantone Research, Inc. (the “Lender”) as of the date written below. WHEREAS, the Company desires to have the Lender provide a Bridge Loan for $58,000 (the “Bridge Loan”); and WHEREAS, the Lender is willing to make the requested Bridge Loan available to the Company on September 9, 2009 by wire transfer to the Company’s bank account provided below on the terms and conditions contained herein. NOW, THEREFORE, in consideration of the premises and the mutual agreements contained herein, the parties hereto agree as follows: 1. Lender agrees to immediately wire transfer the sum of $58,000 to the Company at: AMDL, Inc.
